                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

UNITED STATES OF AMERICA,                          §
CALEB HERNANDEZ & JASON                            §
WHALEY, RELATORS; ET AL.;                          §
                                                   §
                 Plaintiffs,                       §
                                                   §
v.                                                 §   CIVIL ACTION NO. 2:16-CV-00432-JRG
                                                   §
TEAM FINANCE, L.L.C., TEAM                         §
HEALTH, INC., TEAM HEALTH                          §
HOLDINGS, INC., AMERITEAM                          §
SERVICES, L.L.C.,                                  §
                                                   §
                 Defendants.

                           MEMORANDUM OPINION AND ORDER

          Before the Court is Defendants Team Health Holdings, Inc., Team Finance, LLC, Team

Health, Inc., and AmeriTeam Services, LLC’s Motion to Dismiss Relators’ First Amended

Complaint Based on Improper Venue Pursuant to Fed. R. Civ. P. 12(b)(3), or in the Alternative,

to Transfer Venue (the “Motion”). (Dkt. No. 38.) The Court held an evidentiary hearing on the

Motion on July 24, 2019. (Dkt. No. 73.) Having considered the parties’ briefing, the record

evidence, and the relevant authorities, the Court DENIES the Motion for the reasons described

herein.

  I.      BACKGROUND

          On April 25, 2016, Relators Caleb S. Hernandez and Jason W. Whaley (collectively,

“Relators”) filed suit against Defendants Team Health Holdings, Inc. (“THHI”), Team Finance,

LLC (“TF”), and Team Health, Inc. (“THI”) under the qui tam provisions of the Federal False

Claims Act, 31 US.C. §§3729 et seq. (“FCA”), and analogous state statutes. (Dkt. No. 1



                                               1
(complaint).) 1 On June 28, 2018, the United States of America and the Plaintiff state governments

declined to intervene. (Dkt. No. 20.) Relators subsequently amended the Complaint on November

12, 2018 to add AmeriTeam Services, LLC (“AmeriTeam”) as a defendant to the action. (Dkt.

No. 33 (First Amended Complaint).)

       The following introductory paragraphs from Relators’ First Amended Complaint

succinctly summarize the respective parties in this action as well as Relators’ key allegations

against the Defendants:

       1. TeamHealth is an emergency room management company that operates hospital
       emergency departments across the nation. TeamHealth provides staffing,
       operation, and billing services to emergency departments as an outside contractor,
       promising to increase efficiency and profitability in exchange for a share of the
       emergency departments’ earnings. TeamHealth emergency departments frequently
       render healthcare services to beneficiaries of public healthcare programs
       administered by the Centers for Medicare and Medicaid Services (“CMS”) and the
       Plaintiff States. This case is about two fraudulent schemes (the “Schemes”) that
       TeamHealth has used for years to obtain grossly overpaid reimbursements from
       these public healthcare programs.

       2. The first Scheme is the “Mid-Level Scheme.” Under the Mid-Level Scheme,
       TeamHealth overbills for services provided by “mid-level” practitioners. The term
       “mid-level” refers to non-physician healthcare providers, such as Physician
       Assistants (“PAs”) and Nurse Practitioners (“NPs”). Under CMS rules, a mid-
       level’s services are reimbursed at 85% of the standard physician rate, while services
       rendered by a physician are reimbursed at 100% of the standard physician rate. . . .

       3. . . . TeamHealth—through its billing policies, procedures, and protocols (which
       include training and guidelines), and through its coordinated operation and
       influence over its subsidiaries and affiliated professional entities—systematically
       submits claims for mid-level services. . . triggering the 100% rate when in fact the
       85% rate applied. TeamHealth does this intentionally and has done so for years. .
       ...

       7. The second Scheme is the “Critical Care Scheme.” This Scheme is a classic
       upcoding scheme. Under the Critical Care Scheme, TeamHealth bills CMS for
       “critical care”—the highest level of emergency treatment—when in fact critical



1
 Relators sued Defendants on behalf of the following state governments: Connecticut, Florida,
Georgia, Indiana, Louisiana, Massachusetts, Tennessee, and Texas. (Dkt. Nos. 1, 33.)
                                                2
care services were not rendered and/or were not medically necessary, thereby
submitting false claims through fraudulent billing. . . . .

10. Relator CALEB S. HERNANDEZ, D.O., is a citizen of the United States of
America and is a resident of the State of New York. . . . He brings this qui tam
action based upon direct and unique information he obtained during his
employment at the following hospital emergency departments managed and/or
operated by TeamHealth: the North Colorado Medical Center in Greely, Colorado
(from 2011 to 2015); Sterling Regional Medical Center in Sterling, Colorado (from
2013 to 2015); and Juan Luis Phillipe Hospital in St. Croix, United States Virgin
Islands (in 2010). . . .

11. Relator JASON W. WHALEY, PA-C, is a citizen of the United States of
America and is a resident of the State of Colorado. . . . He brings this qui tam action
based upon direct and unique information obtained during his employment at the
emergency department at North Colorado Medical Center, located in Greeley,
Colorado (from 2011 to 2013), which was and is operated and/or managed by
TeamHealth. . . .

12. Defendants are a system of affiliated entities operating as and collectively
referred to herein as “TeamHealth.” TeamHealth is a national healthcare practice
management company that is one of the largest suppliers of outsourced physician
staffing and administrative services to hospitals in the United States. TeamHealth
operates in at least forty-seven states and employs at least 13,000 healthcare
professionals.

13. Defendant, TEAM HEALTH HOLDINGS, INC., is a corporation that is
organized under the laws of Delaware and has its principal place of business in
Knoxville, Tennessee. Team Health Holdings, Inc. was acquired in 2017 in a $6.1
Billion take-private deal. Team Health Holdings, Inc. professes to be a holding
company that conducts no operations, with no employees. Further, Team Health
Holdings, Inc. claims its only material asset(s) to be its membership interests in
Team Finance, L.L.C.

14. Defendant, TEAM FINANCE, L.L.C. is a subsidiary of Team Health Holdings,
Inc. that is organized under the laws of Delaware. Because Team Finance, L.L.C.
takes the citizenship of its member, Team Health Holdings, Inc., it is likewise a
citizen of the States of Delaware and Tennessee.

15. Defendant, TEAM HEALTH, INC., is a subsidiary of Defendant Team Health
Holdings, Inc., and does business under the name of “TEAMHEALTH.” Team
Health, Inc. is a Delaware corporation with its principle place of business at 265
Brookview Centre Way, Suite 400, Knoxville, Tennessee. Although—as of
October of 2014—it has claimed to be a holding company that conducts no
operations and has no employees, Team Health, Inc., alone or through its



                                          3
       subsidiaries, has carried out operations and employed employees within the
       TeamHealth system.

       16. Defendant, AMERITEAM SERVICES, L.L.C., is [a] Tennessee Limited
       Liability Company and is an administrative and support services subsidiary of
       Defendant Team Health Holdings, Inc., which employs officers and other
       TeamHealth affiliated representatives, including those who are members of the
       referenced departments, committees and TeamHealth’s purported [FCA]
       Compliance Advisory Group. Its principal place of business and mailing address
       is 265 BROOKVIEW CENTRE WAY, STE 400 KNOXVILLE, TN 37919-4052
       USA—the same address as the other TeamHealth defendants. It does business
       under the name of “TEAMHEALTH.” It was created in Tennessee in October 2014
       and reportedly has one member, Tennessee Parent, Inc., which Blackstone created
       to facilitate the take-private deal.

(Dkt. No. 33 ¶¶ 1–16 (emphasis in original).)

 II.   DISCUSSION

           A. Venue Is Proper in this District

       Defendants move to dismiss Relators’ First Amended Complaint for improper venue under

Federal Rule of Civil Procedure 12(b)(3). (Dkt. No. 38.) In resolving a motion to dismiss for

improper venue, the Court may consider both the complaint and evidence outside the complaint.

See Trois v. Apple Tree Auction Ctr., Inc., 882 F.3d 485, 493 (5th Cir. 2018) (“[T]he court is

permitted to look at evidence in the record beyond simply those facts alleged in the complaint and

its proper attachments.”) (quoting Ambraco, Inc. v. Bossclip B.V., 570 F.3d 233, 237 (5th Cir.

2009)); Kranos IP Corp. v. Riddell, Inc., No. 2:17-cv-00443, 2017 WL 3704762, at *2 (E.D. Tex.

Aug. 28, 2017); see also 14D Wright & Miller, Federal Practice & Procedure § 3826 (4th ed.

2017). The Court must accept all well-pleaded and uncontroverted facts as true and resolve any

factual conflicts in the plaintiff’s favor. See Trois, 882 F. 3d at 492–93; but see U.S. ex rel. Riley

v. St. Luke’s Episcopal Hosp., 355 F.3d 370, 377 (5th Cir. 2004) (“If such an allegation is

contradicted by the contents of an exhibit attached to the pleading, then indeed the exhibit and not

the allegation controls.”). “Once a defendant raises improper venue by motion, ‘the burden of

                                                  4
sustaining venue will be on [the] Plaintiff.’” Rex Real Estate I, L.P. v. Rex Real Easter Exchange,

Inc., No. 4:18-cv-00371, 2019 WL 2524830, at *1 (E.D. Tex. June 19, 2019) (internal citation

omitted); see also Gutierrez v. Drill Cuttings Disposal Co., L.L.C., 319 F. Supp. 3d 856, 861 (W.D.

Tex. 2018) (“Once challenged, the burden of sustaining venue lies with the plaintiff.”).

       An action under the FCA “may be brought in any judicial district in which the defendant

or, in the case of multiple defendants, any one defendant can be found, resides, transacts business,

or in which any act proscribed by section 3729 occurred.” 31 U.S.C. § 3732(a); see also 28 U.S.C.

§ 1391(a)(1) (“Except as otherwise provided by law, this section shall govern the venue of all civil

actions brought in the district courts of the United States.”) (emphasis added); United States ex rel

Cook-Reska v. Cmty. Health Sys, Inc., No. H-09-1565, 2014 WL 5500710, at *4 (S.D. Tex. Oct.

30, 2014) (identifying 31 U.S.C. § 3732(a) as the venue provision for the FCA). Relators allege

that venue is proper because “(a) Defendants transact business here; (b) acts proscribed by the

FCA occurred here; and/or (c) Defendants reside here.” (Dkt. No. 53 at 1.) Relators rely on, inter

alia, the following factual allegations to support each of these contentions:

   •   “TeamHealth is an emergency room management company that operates hospital
       emergency departments across the nation. . . . TeamHealth emergency departments
       frequently render healthcare services to beneficiaries of public healthcare programs
       administered by the Centers for Medicare and Medicaid Services (‘CMS’) and the
       Plaintiff States.” (Dkt. No. 33 ¶ 1.)

   •   “Specifically, during the relevant time period, TeamHealth has transacted business
       with and/or on behalf of at least the following hospital emergency departments
       located within the Eastern District of Texas: (1) the Christus St. Mary Hospital in
       Port Arthur, Texas; (2) the Longview Regional Hospital in Longview, Texas; and
       (3) Methodist Urgent Care in The Colony, Texas.” (Id. ¶ 21.)

   •   “TeamHealth—through its billing policies, procedures, and protocols (which
       include training and guidelines), and through its coordinated operation and
       influence over its subsidiaries and affiliated professional entities—systematically
       submits claims for mid-level services under various physicians’ NPIs (as assigning
       charts to a physician by a midlevel is usually based on shift assignments and how
       shifts overlap), triggering the 100% rate when in fact the 85% rate applied.

                                                 5
       TeamHealth does this intentionally and has done so for years.” (Id. ¶ 3; see also
       id. ¶¶ 39–74 (supporting factual allegations).)

   •   “TeamHealth systemically perpetrates the Mid-Level Scheme nationwide and
       extends to and through all TeamHealth subsidiaries and affiliated entities. It is
       operated, administered, and supported throughout all of the Team Health Holdings,
       Inc. subsidiaries and affiliated entities through the subsidiaries Team Health Inc.
       and AmeriTeam Services LLC and their subsidiaries. Relators observed the exact
       same policies regarding Mid-Level charting and physician countersignatures at
       every TeamHealth emergency department that employed them. The uniform nature
       of the Mid-Level Scheme is also corroborated by former TeamHealth employees,
       including CW1 and CW2.” (Id. ¶ 73.)

   •   “TeamHealth bills CMS for ‘critical care’—the highest level of emergency
       treatment—when in fact critical care services were not rendered and/or were not
       medically necessary, thereby submitting false claims through fraudulent billing. . .
       .” (Id. ¶¶ 7–8; see also id. ¶¶ 39–43, 75–95 (supporting factual allegations).)

   •   “Relators observed the same policies with respect to critical care at every
       TeamHealth emergency department they have worked in . . . It is evident that the
       Critical Care Scheme is a company-wide policy. National and regional
       TeamHealth administrators often send emails to TeamHealth physicians and Mid-
       Levels instructing and reminding them of TeamHealth’s critical care policy.” (Id.
       ¶¶ 93, 95.)

       Relators argue that since the FCA prohibits anyone who “knowingly . . . causes to be made

. . . a false record or statement material to a false or fraudulent claim,” (Dkt. No. 53 at 9 (emphasis

in original and quoting 31 U.S.C. § 3732(a)(1)(B)), FCA liability attaches to all who participated

in the alleged scheme “without regard to ‘who actually submitted the claim forms’” to the

government for reimbursement. (Id. (quoting U.S. ex rel. Riley v. St. Luke’s Episcopal Hosp., 355

F.3d 370, 378 (5th Cir. 2004).) Relators contend that the foregoing allegations demonstrate that

Defendants caused TeamHealth-affiliated healthcare providers to falsify medical records—both in

this District, e.g., Longview Regional Hospital, and nationwide—that were then used to generate

bills submitted for reimbursement to the government. (Id. at 10, 12.) As a result, Relators submit




                                                  6
that venue is proper because they have plead sufficient facts showing that an “an[] act proscribed”

by the FCA occurred here and that Defendants “transact business” here. (Id. at 12, 19.) 2

       Relators further argue that Defendants have failed to controvert any of these allegations,

and that the parties’ venue discovery only reinforces this conclusion. (Id. at 10–11, 15–19.) To

support venue on the basis that “any act proscribed” by the FCA occurred here, Relator Hernandez

submitted a declaration, in which he discusses (1) “[the] ways in which Defendants required

Relators to commit acts that resulted in the false records for the Mid-Level [] and Critical Care

[Schemes];” (id. at 11), (2) “acts [he] was required to perform at TeamHealth’s direction at the

local or facility level;” (id. at 12 n.7), and (3) “the many reasons why [he] believes and concludes

that TeamHealth directs the same acts and conduct nationwide, including in this district.” (id.)

(See also Dkt. No. 53-3 (Relator Hernandez’s Declaration in support of Relator’s Opposition to

Defendants’ Motion).)

       Relators also contend that venue discovery uncovered facts showing that at least one of the

Defendants “transacts business” in this District. (Id. at 12–19.) Relators specifically identify,

inter alia, the following evidence: (1) TeamHealth recruits emergency physicians in Longview,

Texas, (Dkt. Nos. 73-7 (LinkedIn profile of TeamHealth recruiter for Texas), 73-8 (job posting for

TeamHealth emergency physician in Longview, Texas); 73-13 (job posting for TeamHealth post-

acute care physician in Longview, Texas)); (2) Health Care Financial Services, LLC (“HCFS”), a

TeamHealth subsidiary, coded and billed for emergency department services rendered at

Longview Regional Hospital, (Dkt. No. 73-3 ¶ 9 (Declaration of Paula Dearolf, Executive Vice



2
  Relators also argue that venue is proper because Defendants “reside” in this District because
“Defendants have transacted business and . . . violated the FCA in this district.” (Dkt. No. 53 at
22.) According to Relators, Defendants concede residency in this District because they failed to
formally move under Federal Rule of Civil Procedure 12(b)(2). (Id. at 19–20.) Since the Court
finds that venue is otherwise proper, the Court need not address these alternative arguments.
                                                 7
President of Revenue Cycle Operations at HCFS, in support of Defendants’ Motion), Dkt. No. 53

at 15–17 (citing deposition transcript of John Stair)); (3) John Stair, an executive employed by

Defendant AmeriTeam, serves as secretary for HCFS, (Dkt. No. 73-10 (Texas Franchise Tax

Public Information Report for HCFS)); (4) TeamHealth requires all affiliated clinicians to

complete TeamHealth’s compliance training nationwide, (Dkt. No. 53 at 17 (citing deposition

transcript of John Stair)); and (5) TeamHealth-affiliated entities in Texas, such as physician

practice groups, report to executives at AmeriTeam, (id. at 18 (citing deposition transcript of John

Stair)).

           Defendants disagree and assert that venue is improper in this District. (Dkt. No. 38.) 3

Specifically, Defendants argue that: (1) each Defendant is a corporate resident of either Delaware

or Tennessee, and each maintains a principle place of business in Tennessee, (id. at 8); (2)

Defendants THHI and TF are holding companies and conduct no business activities, (id. at 6); (3)

none of the Defendants have any contracts for the provision of emergency department clinician

staffing or other services with any healthcare facilities in this District, (id. at 6–7; Dkt. No. 56 at

2–3); (4) non-party Quantum Plus, LLC (“Quantum”) provides staffing and management services

for Longview Regional Medical Center and none of the Defendants have any role in that contract,

(Dkt. No. 56 at 3); and (5) non-party HCFS is the billing subsidiary for TeamHealth, and conducts

all coding and billing for any services rendered in this District in one of its three centers in

Tennessee, Ohio, or Florida, (Dkt. No. 38 at 4–5; Dkt. No. 56 at 3, 5, 7–9).

           Defendants also argue that the activities of Quantum or HCFS cannot be attributed to

Defendants to establish venue. (Dkt. No. 56 at 3–7.) According to Defendants, Relators have



3
  Defendants incorrectly argued that venue was improper under 28 U.S.C. § 1391. (Dkt. No. 38.)
However, Defendants did properly analyze venue under the correct statute in their reply brief and
at the evidentiary hearing held on July 24, 2019. (Dkt. Nos. 56, 73.)
                                                  8
failed to show that Defendants are liable under a veil piercing or an alter ego theory, and evidence

of “common board members, use of a website, a universal corporate Code of Conduct and a single,

conclusory statement that AmeriTeam ‘manages’ affiliated corporations through those common

board members and employees are insufficient” to make this showing. (Id. at 4.)

        In light of the record evidence and the parties’ arguments, the Court finds that venue is

proper in this District. At the evidentiary hearing, the Court heard testimony from John Stair, the

Chief Operations Counsel of Defendant AmeriTeam, (Dkt. No. 78 at 6:8–22 (Transcript of July

24, 2019 evidentiary hearing)), that establishes that at least one defendant “transacts business” in

this District.   In particular, Mr. Stair testified to the following: (1) AmeriTeam provides

administrative support services to local practice groups that work in this District, (id. at 12:1–19,

37:1–3); (2) AmeriTeam “set[s] compliance policies that are then utilized throughout the

organization” (id. at 13:14–21), and “physicians working in the Emergency Department at

Longview Regional, which is contracted with [sic] Team Health entity, have gone through Team

Health’s compliance training,” (id. at 14:11–14: see also id. at 14:18–19), (3) TeamHealth recruits

emergency physicians in Longview, Texas, and the job postings are listed on a TeamHealth

website that is created and maintained by AmeriTeam, (id. at 18:1–8, 19:24–20:2, 21:4–7, 35:21–

24, 36:10–23); (4) AmeriTeam procures malpractice insurance for physicians working at

TeamHealth affiliated hospitals in this District, (id. at 24:21–25:1, 25:22–25); (5) TeamHealth

creates policies in Knoxville, Tennessee that are implemented nationwide in all TeamHealth

affiliated facilities, including those in this District, (id. at 29:23–30:3, 30:11–14); (6) at least one

defendant “may have a contract with the operating subsidiary that supports the Longview

hospital,” (id. at 34:4–7); and (7) Mr. Stair, an executive of AmeriTeam, is also a manager of




                                                   9
Quantum, an entity owned by one of the defendants and that has a contract with Longview

Regional Hospital, (id. at 39, 17–29, 39:23–40:10.).

       Courts in other cases have found venue under similar facts. See In re DRC, Inc., 358 Fed.

Appx. 193, 194 (D.C. Cir. 2009) (per curiam) (affirming district court’s decision that Petitioner

“transacts business” under the FCA venue statute because “Petitioner had numerous business

dealings with federal entities headquartered in the District of Columbia”); United States ex rel.

Grand v. Northrop Corp., 811 F. Supp. 330, 331 (S.D. Oh. 1992) (finding that Northrop “transacts

business” in the district under the FCA venue statute because Northrop was responsible for

overseeing business activities that were conducted by its subcontractor in the District). 4

           B. Leave Is Granted to Amend the Complaint

       Relators alternatively argue that “even if TeamHealth did not technically transact business

in the Eastern District of Texas, [Defendants] admit[] that [their] subsidiaries absolutely did.”

(Dkt. No. 57 at 6.) Relators contend that “the appropriate remedy would not be dismissal for lack

of proper venue,” but rather to grant “leave to [allow Relators] to make minor amendments to the

Complaint to add the subsidiaries TeamHealth has identified.” (Id.)




4
  While not expressly raised under Federal Rule of Civil Procedure 12(b)(6), Defendants also argue
that this Court lacks personal jurisdiction over the Defendants. (Dkt. No. 56 at 8–11.) The Court
finds that all Defendants maintain systematic contacts with Texas such that the exercise of personal
jurisdiction would not offend traditional notions of fair play and substantial justice. See Int’l Shoe
Co. v. State of Wash., Office of Unemployment Comp. & Placement, 326 U.S. 310, 316 (1945);
Johnston v. Multidata Sys. Int’l Corp., 523 F.3d 602, 609 (5th Cir. 2008). At the evidentiary
hearing, the Court heard testimony from Mr. John Stair, Chief Operations Counsel for Defendant
AmeriTeam, that shows that Defendants purposefully avail themselves of doing business in Texas,
including in this District. (Dkt. No. 78 at 15:8–16:23 (explaining that Texas is a “key jurisdiction
for Team Health’s business” and that while the Defendants themselves are not incorporated or
have headquarters in Texas, Defendants conduct business in Texas through local practice groups),
34:14–24 (explaining that TeamHealth wants local practice groups to use its brand name to recruit
physicians in Texas).)
                                                 10
       Even though venue is otherwise proper, the Court finds that amending the complaint is

appropriate. The alleged schemes concern Defendants’ coding and billing practices. (Dkt. No. 78

at 30:8–10 (Transcript of July 24, 2019 evidentiary hearing).) HCFS is a TeamHealth subsidiary

and “performs the actual coding and billing services for (‘Emergency Department’) ED patient

encounters provided by [TeamHealth] affiliated clinicians.” (Dkt. No. 38-3 ¶ 4 (Declaration of

Paula Dearolf on Behalf of Defendants); see also Dkt. No. 78 at 43:5–8, 44:7–11.) Defendants

admit that the Akron, Ohio billing center for HCFS coded and billed for emergency department

services performed by TeamHealth affiliated clinicians at Longview Regional Hospital. (Dkt. No.

38-3 ¶ 9; see also Dkt. No. 78 at 44:18–20, 63:1–17, 77:13–21.) There is no doubt HCFS “transacts

business” in this District or that its role in Defendants’ business will be relevant to Relators’ case-

in-chief. Accordingly, the Court grants Relators leave to amend the complaint to add HCFS as a

co-defendant.

           C. Transfer Is Not Appropriate Under 28 U.S.C. § 1404(a)

       Defendants also move to transfer this case to the Eastern District of Tennessee under 28

U.S.C. § 1404(a). (Dkt. No. 38.) Section 1404(a) provides that “[f]or the convenience of parties

and witnesses, in the interest of justice, a district court may transfer any civil action to any other

district or division where it might have been brought.” 28 U.S.C. § 1404(a). A party seeking

transfer under § 1404(a) must show that transfer is “clearly more convenient” than the venue

chosen by the plaintiff. In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008)

[hereinafter Volkswagen II]. When deciding such a motion, the court may consider undisputed

facts outside of the pleadings, such as affidavits or declarations, and must resolve all factual

conflicts in favor of the non-moving party. See Sleepy Lagoon, Ltd., v. Tower Grp., Inc., 809 F.




                                                  11
Supp. 2d 1300, 1306 (N.D. Okla. 2011); see also Cooper v. Farmers New Century Ins. Co., 593

F. Supp. 2d 14, 18–19 (D.D.C. 2008).

                   i. Venue Is Proper in the Proposed Transferee Forum

       The first inquiry in the § 1404(a) analysis is “whether the judicial district to which transfer

is sought would have been a district in which the claim could have been filed.” In re Volkswagen

AG, 371 F.3d 201, 203 (5th Cir. 2004) [hereinafter Volkswagen I]. As stated above, venue is

proper in FCA cases in any judicial district in which any one defendant “can be found, resides,

transacts business, or in which any act proscribed by [S]ection 3729 occurred.” 31 U.S.C. §

3732(a). Since each of the Defendants is incorporated, or has its principle place of business, in

Knoxville, Tennessee, the Court finds that this case could have been properly filed in the Eastern

District of Tennessee. (Dkt. No. 33 ¶¶ 13–16.)

                  ii. The Private and Public Interest Factors Do Not Warrant Transfer

       Once the threshold inquiry is met, the court then weighs various private and public factors.

Volkswagen I, 371 F.3d at 203; In re Nintendo Co., Ltd., 589 F.3d 1194, 1198 (Fed. Cir. 2009)

(applying Fifth Circuit law). These factors “are not necessarily exhaustive or exclusive,” and no

single factor is dispositive. Volkswagen II, 545 F.3d at 314–15.

                          1. Private Interest Factors

                                  a. Relative Ease of Access to Sources of Proof

       When considering the relative ease of access to sources of proof, a court looks to where

documentary evidence, such as documents and physical evidence, are stored. Volkswagen II, 545

F.3d at 316. For this factor to weigh in favor of transfer, Defendants must show that transfer to

the Eastern District of Tennessee will result in more convenient access to sources of proof. See




                                                 12
Diem LLC v. BigCommerce, Inc., No. 6:17-cv-186, 2017 WL 6279907, at *2 (E.D. Tex. Dec. 28,

2017).

         Defendants argue that this factor favors transfer because “a great majority of the evidence

. . . would either be located in or more easily accessible in Knoxville, Tennessee.” (Dkt. No. 38 at

12.) HCFS allegedly performs “the actual coding and billing services” at issue in this case, and

HCFS’s records are “securely stored . . . and retrievable in bulk only from Knoxville, Tennessee.”

(Id. at 12–13.) Defendants also explain that its headquarters are in Knoxville, Tennessee, and so

any documents relating to “[o]verall business decisions,” such as the creation of policies on coding,

“submissions to governmental and non-governmental payors, and [the] maintenance and

management of medical records” are also located there. (Id. at 13.)

         Relators argue that this factor does not favor transfer because the alleged schemes involve

false records created in several states, including in this District. (Dkt. No. 53 at 23.) “Relator

Hernandez identifies [various] . . . records and evidence maintained at the local level” that would

be relevant to this case. (Id.) These include “personnel files of non-party physicians and mid-

level providers” and “emails and documents” relating to Defendants’ coding policies and

procedures. (Id.) Relators also argue that “much of this data is in the hands of the federal

government” and that any documents from Defendants can easily be retrieved electronically from

Tennessee. (Id. at 23–24.)

         Relators accuse Defendants of falsely coding medical records that are then used to generate

bills for reimbursement to Medicare/Medicaid. According to Ms. Dearolf, the Executive Vice-

President of Revenue Cycle Operations at HCFS, any documents relating to Defendants’ coding

and billing practices are physically stored in and can only be accessed in the transferee forum.

(Dkt. No. 38-3 ¶ 15 (Declaration of Paula Dearolf on Behalf of Defendants).) Even though



                                                 13
Relators identify potentially relevant documents in other jurisdictions, the vast majority of relevant

documents will likely be located at Defendants’ headquarters in Knoxville, Tennessee. 5

Accordingly, the Court finds that this factor weighs slightly in favor of transfer.

                                   b. Availability of Compulsory Process

       The second private interest factor instructs the Court to consider the availability of

compulsory process to secure the attendance of witnesses, particularly non-party witnesses whose

attendance may need to be secured by a court order. In re Volkswagen II, 545 F.3d at 216. A

district court’s subpoena power is governed by Federal Rule of Civil Procedure 45. For purposes

of § 1404(a), there are three important parts to Rule 45. See Virtual Agility, Inc. v. Salesforce,

Inc., No. 2:13-cv-00011, 2014 WL 459719, at *4 (E.D. Tex. Jan. 31, 2014) (explaining 2013

amendments to Rule 45). First, a district court has subpoena power over witnesses that live or

work within 100 miles of the courthouse. Fed. R. Civ. P. 45(c)(1)(A). Second, a district court has

subpoena power over residents of the state in which the district court sits—a party or a party’s

officer that lives or works in the state can be compelled to attend trial, and non-party residents can

be similarly compelled as long as their attendance would not result in “substantial expense.” Fed.

R. Civ. P. 45(c)(1)(B)(i)–(ii). Third, a district court has nationwide subpoena power to compel a

non-party witness’s attendance at a deposition within 100 miles of where the witness lives or

works. Fed. R. Civ. P. 45(a)(2), 45(c)(1).




5
 Relators contend that Defendants’ documents can be accessed electronically. (Dkt. No. 53 at 23–
24.) However, the Fifth Circuit has made clear that for purposes of this factor, the relevant inquiry
is the ease of access to where information is physically stored. Implicit v. Trend Micro, No. 6:16-
cv-00080, 2016 U.S. Dist. LEXIS 191571, at *5 (E.D. Tex. Sept. 1, 2016) (citing Volkswagen II,
545 F.3d at 316) (“Despite technological advances in transportation of electronic documents,
physical accessibility to sources of proof continues to be a private interest factor to be
considered.”). The Court is bound by this precedent despite its clear obsolescence.
                                                 14
       Defendants argue that this factor weighs in favor of transfer because: (1) none of the parties

reside within the subpoena power of this District; and (2) “it is assumed that knowledgeable

witnesses will be from Colorado, New York, and Knoxville, Tennessee” since Relators are

residents of Colorado and New York and Defendants are headquartered in Tennessee. (Dkt. No.

38 at 13–14.) “Relators, on the other hand, believe there are several witnesses in this district”

whose testimony could be compelled by this Court. (Dkt. No. 53 at 25.) These witnesses include

the following “emergency physicians: Terry Moslander, M.D., Jerry Jenkins, M.D., Carmen

Gonzales, M.D., Gene Kelly, M.D., Ricky Swaim, M.D.; and mid-level providers: Alex Lawrence

F.N.P.-C, Lorie Reeves, N.P., Kelly Hodge, N.P., and Judson Lawrence, M.S.N., R.N. F.N.P.”

(Id. at 25 (citing exhibit to John Stair deposition and Relator Hernandez’s declaration).)

       The Court finds that this factor weighs against transfer. Defendants have failed to identify

any witnesses whose testimony could be compelled by the transferee forum whereas Relators have

identified several witnesses who would be subject to this Court’s subpoena power. See Godo

Kaisha IP Bridge 1 v. Intel Corp., No. 2:17- cv- 00676, 2018 WL 5728524, at *5 (E.D. Tex. Aug.

29, 2018) (“[T]he party seeking transfer bears the burden of demonstrating and identifying

unwilling witnesses that would benefit from the transfer.”).

                                  c. Cost of Attendance for Willing Witnesses

       “The convenience of the witnesses is probably the single most important factor in a transfer

analysis.” In re Genentech, Inc., 566 F.3d 1338, 1342 (Fed. Cir. 2009) (applying Fifth Circuit

law). “When the distance between an existing venue for trial of a matter and a proposed venue

under §1404(a) is more than 100 miles, the factor of inconvenience to witnesses increases in direct

relationship to the additional distance to be traveled.” Id. at 1343 (citing Volkswagen II, 545 F.3d

at 317).



                                                15
       Defendants argue that the Eastern District of Tennessee is more convenient for its

witnesses: (1) Paula Dearolf, Executive Vice-President of Revenue Cycle Operations at HCFS; (2)

Joe Carman, Chief Administrative Officer of HCFS; (3) Hamilton Lempert, Chief Medical Officer

of Coding Policy; (4) Kelli Kirkendall, Vice President of Clinician Documentation Education; and

(5) Chris Murrell, Vice President of Akron Billing Center. (Dkt. No. 38 at 13.) Defendants explain

that “[o]ther than Chris Murrell, who is located in Akron, Ohio, these witnesses are located or

regularly appear in Knoxville, Tennessee.” (Id.) As such, “the cost to have Defendants’ witnesses

. . . appear in the Eastern District of Texas [is] prohibitive and unnecessary” and it would be more

convenient to litigate the case in Tennessee. (Id.)

       In contrast, Relators provide that this District is more convenient for their witnesses: (1)

Dr. Robert Frantz, who is located in Moore, Oklahoma and “responsible for the operations of the

emergency medicine and hospital medicine operations in the TeamHealth West Group;” (2) Dr.

Matt Ledges who “provided instructions and oversight to Relators in a TeamHealth-affiliated

emergency department” in Denver, Colorado; (3) Dr. Alix Gilman, who served as a TeamHealth

Regional Medical Director (“RMD”) in Dallas, Texas from October 2013 to May 2014; (4) Dr.

David Pelini, who served as a TeamHealth RMD in Houston, Texas from 2015 to 2017; (5) Dr.

Joseph Kim, who served as a TeamHealth RMD in Dallas, Texas from 2015 to 2016; (6) Dr. Chris

Lagan who served as a TeamHealth RMD in Houston, Texas from 2013 to 2015; (7) James

Gulliver, who is based in Houston, Texas and responsible for recruiting emergency physicians in

Longview, Texas, and (8) a host of other non-party witnesses located in various states that Relators

contend are closer to this District than Tennessee. (Dkt. No. 53 at 26–27.)

       The Court finds this factor is neutral as both parties have identified several witnesses for

whom the competing forums are respectively more convenient.



                                                16
                                    d. All Other Practical Problems

        Practical problems include those that are rationally based on judicial economy.

Particularly, the existence of duplicative suits involving the same or similar issues may create

practical difficulties that will weigh heavily in favor or against transfer. Eolas Techs., Inc. v. Adobe

Sys., Inc., 6:09-cv-446, 2010 WL 3835762, at *6 (E.D. Tex. Sept. 28, 2010), aff’d In re Google,

Inc., 412 Fed. Appx. 295 (Fed. Cir. 2011) (applying Fifth Circuit law).

        Defendants “believe[] that [the first three] factors . . . are subsumed in demonstrating ease,

expeditiousness and reduction of costs,” and that “[it] would . . . make it more economical to

transfer the case to the forum where the alleged actions have occurred or from which they

emanated.” (Dkt. No. 38 at 15.) Relators do not respond with any particular arguments and simply

state that this factor does not favor transfer. (Dkt. No. 53 at 28.) On balance, the Court finds this

factor neutral as neither party has provided any additional facts that would either weigh in favor

of or against transfer.

                            2. Public Interest Factors

                                    a. Administrative Difficulties Flowing from Court Congestion

        “To the extent that court congestion is relevant, the speed with which a case can come to

trial and be resolved may be a factor.” Genentech, 566 F.3d at 1347 (applying Fifth Circuit law).

Defendants argue that while certain statistical data shows that the median time to trial is faster in

this District, such data is not helpful because “it doesn’t break the matters down by case type and

otherwise” fails to factor in the mandatory seal provisions under the federal FCA. (Dkt. No. 38 at

15–16.) Relators argue that this factor weighs against transfer because “[t]he time from filing to

trial averages about 50% longer in the Tennessee venue than in this district.” (Dkt. No. 53 at 29.)




                                                  17
       Though the statistics vary slightly by source, this Court has consistently found that the

median time to trial in this District is several months faster than other venues. See, e.g.,

ContentGuard Holdings, Inc. v. Amazon.com, Inc., 2:13-cv-1112, 2015 WL 1885256, at *10 (E.D.

Tex. Apr. 24, 2015); ContentGuard Holdings, Inc. v. Google, Inc., No. 2:14-cv-61 (Dkt. No. 38)

(E.D. Tex. Apr. 16, 2014) (“The six-month difference in median time, though not substantial, is

not negligible.”). Accordingly, the Court finds that this factor weighs against transfer.

                                   b. Local Interests of Various Forums

       Defendants argue that the Eastern District of Tennessee has a strong interest in this case

because any alleged schemes would have emanated from Defendants’ headquarters in Knoxville,

Tennessee. (Dkt. No. 38 at 16.) Relators argue that this factor is neutral given that Relators’

allegations are nationwide and not tied to any specific state. (Dkt. No. 53 at 29.) The Court agrees

with Relators and finds this factor neutral.

                                   c. Avoidance of Unnecessary Conflicts of Law

       Defendants submit this factor is neutral, (Dkt. No. 38 at 16), and Relators provide no

alternative argument (Dkt. No. 53 at 30). The Court does not anticipate any conflicts of law issues

that would favor or disfavor one district over the other. Accordingly, this factor is neutral.

                                   d. The Familiarity of the Forum with the Governing Law

       Defendants state that this factor is neutral, (Dkt. No. 38 at 16), and Relators present no

alternative arguments, (Dkt. No. 53 at 30). Given the high volume of FCA cases filed in this

District relative to Tennessee, the Court finds that this factor weighs slightly against transfer. (Dkt.

No. 78 at 102:22–103:4.)

       On balance, the Court finds that Defendants have failed to sufficiently move the scales in

a manner adequate to show that the transferee forum is “clearly more convenient.” Volkswagen



                                                  18
II, 545 F.3d at 315. Accordingly, the Court declines to transfer the case to the Eastern District of

Tennessee under § 1404(a).
  .
III. CONCLUSION

       Based on the foregoing, the Court hereby DENIES Defendants’ Motion to Dismiss

Relators’ First Amended Complaint Based on Improper Venue Pursuant to Fed. R. Civ. P.

12(b)(3), or in the Alternative, to Transfer Venue, (Dkt. No. 38). It is further ORDERED that

Relators are granted leave to amend the complaint to add Health Care Financial Services, LLC as

a co-defendant to the above-captioned case within 30 days of the issuance of this Order.

     So ORDERED and SIGNED this 21st day of August, 2019.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE




                                                19
